Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 11/1/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a stroke length of up to or at least 50 cm, up to or at least 1 metre, up to or at least 2 metres and/or up to or at least 3 metres” is indefinite. The phrasing “up to” implies a range that is less than or equal to the value, while “at least” implies a range that is greater than or equal to the value. Therefore, the claim does not make clear what range of values is being defined, as the ranges do not seem to be limited by an upper or lower bound.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “one closed loop electrical cable” and “a plurality of closed loop electrical cables” are indefinite because it is unclear if they include/are the same as the closed loop electrical cable of claim 1.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a structure” (line 2) is indefinite because it is unclear if it is the same or different from the structure in the previous line.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim limitations do not further limit claim 1 because there are no other possible arrangements. The cable must be either one or a plurality. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0016413 (Karnofski) in view of SU 714554 (Vorobev).
Regarding claims 1, 15, Karnofski teaches a structure comprising a nacelle or a thrust reverser (Fig 3, 4, para 16-18; nacelle comprising thrust reverser sleeve 16), the structure comprising a stationary part and a movable part (Fig 3-5; stationary part including 144 and other fixed components; movable part including telescoping rod 146 and transcowl 16), and an aircraft comprising the structure (para 3, 15).
Karnofski fails to teach the structure comprising: a first guide provided on or in the stationary part of the structure or the movable part of the structure; a first electrical connector attached to the stationary part of the structure; a second electrical connector attached to the movable part of the structure; and a carriage movable along the first guide; wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate, wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure. However, Vorobev teaches a first guide provided on or in the stationary part of the structure or the movable part of the structure (see Figures; element 2 is construed as the stationary part; first guide is the groove inside of which 10 slides; the groove is provided on/in the stationary part); a first electrical connector attached to the stationary part of the structure (first electrical connector 3 is attached to the stationary part); a second electrical connector attached to the movable part of the structure (movable part is construed as 1; second electrical connector 4 is attached to 1); and a carriage movable along the first guide (carriage 5, 6, 7, 8 moves along the guide relative to the structure 2); wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate (electrical cable loops around rollers 7, 8 to form a closed loop, wherein the closed loop cable rotates – see translation), wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure (see translation and figures; electrical connectors 3, 4 are connected to closed loop cable 5 to provide electrical connection between two relatively movable components). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a first guide provided on or in the stationary part of the structure or the movable part of the structure; a first electrical connector attached to the stationary part of the structure; a second electrical connector attached to the movable part of the structure; and a carriage movable along the first guide; wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate, wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure, as taught by Vorobev. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a first guide provided on or in the stationary part of the structure or the movable part of the structure; a first electrical connector attached to the stationary part of the structure; a second electrical connector attached to the movable part of the structure; and a carriage movable along the first guide; wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate, wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure yields predictable results.
Regarding claims 2-6, 8-10, 14, Karnofski in view of Vorobev further teaches wherein, during operation, the movable part moves relative to the stationary part from a first position to a second position and vice versa (Karnofski, Fig 3-5; movable part including transcowl 16 translates relative to fixed/stationary parts from a first position – Fig 3 – to a second position – Fig 5 – and vice versa), a stroke length of up to or at least 50 cm, up to or at least 1 metre, up to or at least 2 metres and/or up to or at least 3 metres (claim does not properly define a range; the stroke length is some distance, which meets the claim), wherein in the first position, the second electrical connector is located a distance forward of the first electrical connector, and/or in the second position the second electrical connector is located a distance rearward of the first electrical connector (Vorobev; first connector 3 and second connector 4 are axially displaced from each other; in the stowed/first position of Fig 1 the second connector 4 would be axially forward of the first connector 3 and in the thrust reversal/second position of Fig 2 the second connector 4 would be axially rearward of the first connector), wherein one or more sensors and/or electronic devices is/are mounted on the movable part of the structure (Karnofski, para 20; electrical cable 42 provides power to an electronic device 22), wherein the closed loop electrical cable extends around at least two guide wheels (Vorobev; two guide wheels 7, 8), wherein the carriage is arranged to be translatable along the first guide and/or wherein the carriage is slidably movable along the first guide (see Vorobev Figures; carriages translates along the guide), wherein the first guide comprises a rail, a track or a groove (see Vorobev Figures and translation; first guide comprises a groove, inside of which the slider 10 slides), wherein the first guide is attached to the stationary part of the structure or the movable part of the structure or wherein the first guide is integrally formed with the stationary part of the structure or the movable part of the structure (see Vorobev Figures and translation; first guide comprises a groove which is attached and integral with the stationary part of the structure; when the combination of Karnofski in view of Vorobev is made, the element 2 would be representative of the stationary part), one closed loop electrical cable or a plurality of closed loop electrical cables (implicit in Vorobev; the cable must be either one or a plurality).
Regarding claim 16, Karnofski teaches a method of electrically connecting a stationary part of a structure to a movable part of a structure (Fig 3-5; stationary part including 144 and other fixed components; movable part including telescoping rod 146 and transcowl 16), wherein the structure comprises a nacelle or a thrust reverser (Fig 3, 4, para 16-18; nacelle comprising thrust reverser sleeve 16). 
Karnofski fails to teach wherein a first guide is provided on or in the stationary part of the structure or the movable part of the structure, the stationary part of the structure has a first electrical connector attached thereto and the movable part of the structure has a second electrical connector attached thereto, the method comprising: engaging with the first guide a carriage movable along the guide, wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate; wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure. However, Vorobev teaches a first guide provided on or in the stationary part of the structure or the movable part of the structure (see Figures; element 2 is construed as the stationary part; first guide is the groove inside of which 10 slides; the groove is provided on/in the stationary part); the stationary part of the structure has a first electrical connector attached thereto and the movable part of the structure has a second electrical connector attached thereto (first electrical connector 3 is attached to the stationary part; movable part is construed as 1; second electrical connector 4 is attached to 1); and engaging with the first guide a carriage movable along the guide (carriage 5, 6, 7, 8 moves along the guide relative to the structure 2); wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate (electrical cable loops around rollers 7, 8 to form a closed loop, wherein the closed loop cable rotates – see translation), wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure (see translation and figures; electrical connectors 3, 4 are connected to closed loop cable 5 to provide electrical connection between two relatively movable components). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a first guide on or in the stationary part of the structure or the movable part of the structure, the stationary part of the structure has a first electrical connector attached thereto and the movable part of the structure has a second electrical connector attached thereto, the method comprising: engaging with the first guide a carriage movable along the guide, wherein the carriage comprises a closed loop electrical cable mounted in or on a carriage body such that the closed loop cable can rotate; wherein the first electrical connector is electrically connected to the closed loop electrical cable and the closed loop electrical cable is electrically connected to the second electrical connector, thereby providing an electrical connection from the stationary part of the structure to the movable part of the structure, as taught by Vorobev.
Regarding claim 17-18, Karnofski in view of Vorobev further teaches a method of testing an aircraft, an aircraft engine, a nacelle or a thrust reverser comprising: mounting one or more sensors and/or other electronic devices on a transcowl (Karnofski, para 20; electronic device 22 is mounted on the transcowl); using a structure according to claim 1 to provide an electrical connection to the one or more sensors and/or other electronic devices mounted on the transcowl (electrical cable 42 provides power to an electronic device 22); and supplying, via the electrical connection, electrical power and/or transmitting data to and/or from the one or more sensors and/or other electronic devices mounted on the transcowl (electrical cable 42 provides power to an electronic device 22), a method of operating an aircraft, the aircraft having one or more sensors and/or other electronic devices on a transcowl (Karnofski, para 20; electronic device 22 is mounted on the transcowl), the method comprising: using a structure according to claim 1 to provide an electrical connection to the one or more sensors and/or other electronic devices mounted on the transcowl (electrical cable 42 provides power to an electronic device 22); and supplying via the electrical connection electrical power and/or transmitting data to and/or from the one or more sensors and/or other electronic devices mounted on the transcowl (electrical cable 42 provides power to an electronic device 22).

Claim 7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0016413 (Karnofski) in view of SU 714554 (Vorobev) as applied to claim 6 above, and further in view of US 2013/0003496 (Berg).
Regarding claim 7, Karnofski in view of Vorobev fails to teach whether the guide wheels are freely rotatable or motorized. However, it was well known in the art, as taught by Berg, that guide wheels may be made freely rotatable (para 51; guide wheel 4A is freely rotatable). It would have been obvious to one of ordinary skill in the art at the time of filing to make the guide wheels freely rotatable, as taught by Berg. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the guide wheels freely rotatable yields predictable results.
Regarding claim 11-12, Karnofski in view of Vorobev fails to teach wherein the carriage includes one or more dampers operable to dampen any in- service vibratory responses on the closed loop electrical cable, wherein the carriage includes at least one resilient means such as a spring operable to impart tension on the closed loop electrical cable. However, it was well known in the art to provide a spring to keep tension in the cables between the guide wheels, as taught by Berg (para 65). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a spring to keep tension in the cables between the guide wheels, as taught by Berg. When the spring is added, the spring will keep tension on the closed loop electrical cable, which will also dampen vibratory responses (spring acts as a damper; keeping tension on the cable will prevent vibration in the wheels). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0016413 (Karnofski) in view of SU 714554 (Vorobev) as applied to claim 6 above, and further in view of US 6095836 (Bolen).
Regarding claim 13, Karnofski in view of Vorobev fails to teach a ribbon cable. However, it was well known in the art that electrical cables may be ribbon cables, as taught by Bolen (col 9 l. 30-col 10 l. 6; ribbon cables 240, 241). It would have been obvious to one of ordinary skill in the art at the time of filing to make the cables of Karnofski in view of Vorobev ribbon cables, as taught by Bolen. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the cables ribbon cables freely rotatable yields predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741